UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 23, 2012 KEARNY FINANCIAL CORP. (Exact name of registrant as specified in its charter) United States 0-51093 22-3803741 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 120 Passaic Avenue, Fairfield, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (973) 244-4500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). KEARNY FINANCIAL CORP. INFORMATION TO BE INCLUDED IN THE REPORT Item 8.01Other Events On March 23, 2012, the Registrant announced that it had completed its previously announced 5% open market stock repurchase program and that its Board of Directors had approved an additional open market stock repurchase program for up to 5% of its outstanding shares (approximately 802,780 shares) held by persons other than Kearny MHC.For further information, reference is made to the Registrant’s press release, dated March 23, 2012, which is included with this Form 8-K as an exhibit. Item 9.01Financial Statements and Exhibits (d)Exhibits.The following exhibits are furnished with this report. Exhibit 99.1 Press Release dated March 23, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. KEARNY FINANCIAL CORP. Date:March 23, 2012 By: /s/ Craig L. Montanaro Craig L. Montanaro President and Chief Executive Officer
